Citation Nr: 1231031	
Decision Date: 09/11/12    Archive Date: 09/19/12

DOCKET NO.  09-23 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to a disability rating in excess of 30 percent for achalasia with dysphagia.

2. Entitlement to service connection for major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL
The Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in April 2008 and March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran provided testimony at an April 2012 hearing before the undersigned Veterans Law Judge. A transcript of the hearing is associated with the claims file.

The issue of service connection for major depressive disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected achalasia with dysphagia is manifested by a severity permitting passage of liquids only and slow digestion.


CONCLUSION OF LAW

The criteria for a disability rating for 50 percent, but no higher, for achalasia with dysphagia are met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§  38 C.F.R. §§ 4.7, 4.20, 4.114, Diagnostic Code 7299 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board will discuss the relevant law it is required to apply.  This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published at Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

(3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. See Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence"); Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table). 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

A June 2010 VCAA letter explained the evidence necessary to substantiate the claim for increased ratings. The February 2008 and June 2010 letters also informed the Veteran of her and VA's respective duties for obtaining evidence.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran's service treatment records and VA treatment records have been associated with the claims file. Additionally, the Veteran was afforded multiple VA examinations. Neither the Veteran nor her representative has made VA aware of any additional evidence that must be obtained in order to fairly decide the claims on appeal.

Increased rating

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition. The Board has a duty to acknowledge and consider all regulations that are potentially applicable. Schafrath v. Derwinski, 1 Vet. App. 589 (1991). The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required. 38 C.F.R. §§ 4.1, 4.2, 4.10.

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not. Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record reflects that the Veteran's disability has been assigned a rating of 30 percent disabling effective August 8, 2006. Based on the current record and according the Veteran the benefit of the doubt, the Board will grant a 50 percent rating for the disorder. See 38 C.F.R. § 4.1.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case." Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology. Any change in a diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

The evaluation of the same disability under various diagnoses is to be avoided. 38 C.F.R. § 4.14 (2011). 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code. Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's service-connected achalasia with dysphagia is rated as 30 percent disabling under Diagnostic Code 7299. Pursuant to 38 C.F.R. § 4.27, which provides that unlisted disabilities requiring rating by analogy will be coded first by the first two numbers of the most closely related body part and "99." See 38 C.F.R. § 4.20 (2011) [when an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous]. The RO determined that the most closely analogous Diagnostic Code is 38 C.F.R. § 4.144, Diagnostic Code 7203, stricture of esophagus.

Under Diagnostic Code 7203, if the condition is manifested by symptoms permitting the passage of liquids only, with marked impairment of general health, an 80 percent evaluation is warranted. If the condition is severe and manifested by symptoms permitting the passage of liquids only, a 50 percent rating is warranted. A 30 percent rating is warranted if the condition is moderate. A 30 percent rating is the minimum compensable rating. Based on these rating criteria, the Board notes that the symptoms considered in Diagnostic Code 7203 relate to inability or difficulty in swallowing foods or beverages.

The Veteran's condition could alternatively be rated under Diagnostic Code 7346, which rates symptomatology related to a hiatal hernia. The rating criteria of Diagnostic Code 7346 are as follows. A rating of 10 percent is assigned for two or more of the symptoms of the 30 percent rating but of less severity. A rating of 30 percent is assigned for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, productive of considerable impairment of health. A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptoms combinations productive of severe impairment of health.

Based on the Veteran's difficulty to swallow food and existence of dysphagia, the Board will continue to rate her service-connected disability under Diagnostic Code 7203.

The Veteran was awarded service connection for achalasia in an August 2008 rating decision, and was assigned a 30 percent rating effective August 8, 2006. The Veteran filed a claim for increase in conjunction with her development of dysphagia in March 2009. 

The Veteran was afforded a VA examination in July 2010 regarding this claim for increase. She reported symptoms of choking on food and water but did not allege nor deny the passage of liquids only. She endorsed difficulty swallowing with worsening symptoms and a fear of choking. The Veteran reported having several esophagoscopies and hospitalizations including hernia surgical repair, but denied a history of trauma to the digestive systems or neoplasm. Physical examination revealed no hernia present. 

A review of VA outpatient treatment records shows that the Veteran continues to receive VA treatment for achalasia that is now worsening with dysphagia, and she is prescribed medicine for its treatment. The outpatient records do not report or rule out that the Veteran was restricted to liquids only. The Veteran denies symptoms of hematemesis, shortness of breath, weight loss, or changes in her bowel movements. A July 2010 VA outpatient treatment note indicates that Veteran was counseled regarding lifestyle modification and anti-reflux measures. 

In August 2010, the Veteran underwent an esophagogastroduodenoscopy (EGD), which revealed esophagitis and food and liquid were found in the esophagus. The Veteran was proscribed a restricted diet.

In an April 2012 hearing the Veteran reported a distinct problem related to eating solid foods. She essentially reported severe stricture of the esophagus permitting passage of liquids only. She stated that she puts vegetables in a blender and reported difficulty eating sliced bread and meat like pork and steak. The Veteran stated that she drinks large quantities of water to force the food through her system after every meal.



There can be no doubt that further medical inquiry could be undertaken with a view towards development of the claim, but such would not materially assist the Board in this determination. Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet.App. 52 (1993); see Massey v. Brown, 7 Vet.App. 204 (1994). 

The mandate to accord the benefit of the doubt is triggered when the evidence has reached such a stage of balance. In this matter, the Board is of the opinion that this point has been attained. Her testimony regarding the severity of her dysphagic disorder is deemed credible, and is not specifically contradicted by any other reports. Because a state of relative equipoise has been reached in this case, the benefit of the doubt rule will therefore be applied and the Board finds that the Veteran is entitled to a rating of 50 percent, but not more, under Diagnostic Code 7203. See Alemany v. Brown, 9 Vet.App. 518 (1996); Brown v. Brown , 5 Vet.App. 413 (1993).

The highest scheduler rating of 80 percent under Diagnostic Code 7203 is not appropriately assigned. The evidence of record does not show the Veteran has passage of liquids only with marked impairment of general health. Although the Veteran reports the passage of liquids and liquified foods only, the evidence does not reveal nor does the Veteran report marked impairment of general health. The July 2010 examination report noted the Veteran maintains fulltime employment as program assistant and her service-connected disability has moderate impact on most of her daily activities with it preventing sports and recreation. The examination did not reveal anemia and the Veteran does not report current weight loss. The evidence of record does not indicate marked impairment of general health due to her service-connected disability.

In the alternative, the evidence also does not indicate symptoms to warrant a higher rating under Diagnostic Code 7346. The record does not reveal evidence of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health as associated with a 60 percent disability rating under Diagnostic Code 7346. The Veteran has not claimed to experience such symptoms. At her hearing before the Board in April 2012, she stated that her weight has slightly increased because of a diabetes related food regiment. Nothing else in the record indicates symptoms that would be indicative of severe impairment to health to entitle an alternate rating under Diagnostic Code 7346. The Veteran's symptoms of dysphagia and pyrosis approximate a 10 percent rating under Diagnostic Code 7346. Providing a separate evaluation for manifestations of the same disability would be duplicative and overlapping. See Esteban v. Brown, 6 Vet. App. 259 (1994). 

Based on the above evidence of record, and resolving all doubt in the Veteran's favor, the Board concludes that the Veteran's achalasia with dysphagia, since April 30, 2012, has more nearly approximated a 50 percent rating, and no more, because it appears to have manifested by symptoms permitting the passage of liquids only.

Finally, the Board has considered whether this case, or any component thereof, should be referred to the Director of the Compensation and Pension Service for extra-schedular consideration. Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot make a determination as to an extraschedular evaluation in the first instance. See also VAOPGCPREC 6-96. However, the Board can address the matter of referral of a disability to appropriate VA officials for such consideration.

According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) (2011).  

Under Thun v. Peake, 22 Vet. App, 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. With respect to the initial inquiry posed by Thun, the Board finds that an exceptional or unusual disability picture with respect to the service-connected achalasia with dysphagia has not been presented in this case.  

The medical evidence fails to demonstrate symptomatology of such an extent that application of the ratings schedule would not be appropriate. In fact, the manifestations of the service-connected achalasia with dysphagia disability are reasonable contemplated by the 50 percent rating assigned under the applicable criteria. Accordingly, the Board finds that the Veteran's disability picture has been contemplated by the ratings schedule.

ORDER

A disability rating of 50 percent, but not more, for achalasia with dysphagia is granted.


REMAND

The Board presently remands the Veteran's claim of service connection for a major depressive disorder. 

During the April 2012 hearing, the Veteran reported that her younger brother inadvertently committed suicide while she was in service. The Veteran indicated that as a result she lacked the ability to perform her job duties and received an early separation. At a February 2008 VA examination, the Veteran reported that she was seen by the Army mental health clinic (MHC) but there is no record of psychiatric treatment or symptoms of depression in her service treatment records. Additionally, a January 1972 report of medical examination found the Veteran to be psychiatrically normal upon clinical examination for separation. This suggests that the Veteran "may" have a psychiatric disorder that had its onset during or as a result of active military service. However, the evidence of record is insufficient to render an informed decision with regard to this issue and the RO must develop the record.

As the Veteran's service personnel records may contain information that is relevant to the nature and extent of the Veteran's reported in-service psychiatric symptoms and early separation, the RO/AMC must seek to obtain the Veteran's complete official military personnel file. See 38 C.F.R. § 5103A(a)-(c).

Finally, the RO/AMC must seek to obtain the Veteran's federal employment records. The Veteran reports that she did not seek mental health treatment until approximately seventeen years after service. Her federal employment records may contain evidence to support her claim for service connection. 38 C.F.R. § 3.159(c)(1).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's COMPLETE official military personnel file, and ensure that all available records of in-service psychiatric treatment are obtained.

2. Obtain the Veteran's employment records from the following federal agencies in Washington, DC: Bureau of Alcohol, Tobacco, and Firearms and Explosives (ATF); VA Regional Office; and Social Security Administration (SSA). A copy of any negative response(s) should be included in the claims file.

3. Readjudicate the issue on appeal. Prior to readjudication, THE RO/AMC'S ATTENTION IS CALLED TO 38 U.S.C.A. § 5103A(d)(2) (providing VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim. By "necessary" is meant when the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim. 
  
If any benefit sought remains denied, provide the Veteran and her representative a supplemental statement of the case and an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
Vito A. Clementi 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


